The plaintiff in error, Cyrus Pyeatt, was convicted on an information charging that he did unlawfully and feloniously keep and maintain a place in Wirt, Carter county, with the unlawful and felonious intention and purpose therein of selling, bartering, giving away, and otherwise furnishing intoxicating liquors, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for thirty days and to pay a fine of $300 and the costs. From the judgment an appeal was perfected by filing in this court on May 30, 1917, a petition in error, with case-made. Since the appeal was taken, suggestion of the death of the plaintiff in error has been made by the Attorney General, supported by the affidavit of the county attorney that said plaintiff in error is now dead. It is therefore adjudged and ordered that all proceedings in this cause be abated, with direction to the district court of Carter county to enter an order to that effect.